Exhibit 99.4 Unaudited pro forma condensed combined financial data of Hill-Rom and Aspen The following unaudited pro forma condensed combined financial data is based upon the historical audited consolidated financial data of Hill-Rom Holdings, Inc. and its consolidated subsidiaries (“Hill-Rom”, “we” or “our”) and Aspen Surgical Products Holding, Inc. and its consolidated subsidiaries (“Aspen”) and has been prepared to reflect our previously announced acquisition of Aspen (the “Aspen Acquisition”), the entry into a new credit facility subsequent to the Aspen Acquisition (the “New Credit Facility”) and borrowings under the New Credit Facility, collectively referred to herein as the “Transactions.” The unaudited pro forma condensed combined balance sheet is presented as if the Transactions had occurred on June 30, 2012. The unaudited pro forma condensed combined statements of operations for the year ended September 30, 2011 and the nine months ended June 30, 2012 were prepared assuming the Transactions occurred on October 1, 2010. The historical consolidated financial data has been adjusted to give effect to estimated pro forma events that are (1) directly attributable to the Transactions, (2) factually supportable, and (3) with respect to the statement of operations, expected to have a continuing impact on the combined results of operations. The historical consolidated financial statements of Aspen have been adjusted to reflect certain reclassifications to conform with our financial statement presentation. The following unaudited pro forma condensed combined financial data should be read in conjunction with Hill-Rom’s consolidated financial statements and related notes previously filed with the SEC and Aspen’s consolidated financial statements and related notes filed along with this data. The following unaudited pro forma condensed combined financial data has been prepared for illustrative purposes only and is not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had Hill-Rom and Aspen been a combined company during the periods specified. The following unaudited pro forma condensed combined financial data has been prepared using the acquisition method of accounting under generally accepted accounting principles in the United States (“GAAP”), which is subject to change and interpretation. For purposes of this unaudited pro forma condensed combined financial data, the cash consideration of $402.2 million (the “Acquisition Consideration”) has been preliminarily allocated to the tangible and intangible assets acquired and the liabilities being assumed based upon various estimates of fair value. The Acquisition Consideration will be allocated among the fair values of the assets acquired and liabilities assumed based upon their estimated fair values as of the date of the Aspen Acquisition. Any excess of the Acquisition Consideration over the fair value of Aspen identifiable net assets will be recorded as goodwill. The final allocation is dependent upon the completion of various asset valuations and contractual adjustments associated with final determined working capital and cash balances at the date of acquisition. The actual amounts recorded at the completion of the Aspen Acquisition purchase price allocation may differ materially from the information presented in the accompanying unaudited pro forma condensed combined financial data and those differences could have a material impact on the unaudited pro forma condensed combined financial data and the combined company’s future results of operations and financial performance. 1 Hill-Rom and Aspen Unaudited Pro Forma Condensed Combined Balance Sheet (Dollars in millions) June 30, 2012 Historic Pro Forma Adjustments Hill-Rom Aspen Reclassifications Acquisition and Financing (d) Allocation of Acquisition Consideration Pro Forma Combined ASSETS Current Assets Cash and cash equivalents $ $ $
